﻿295.	It is a great pleasure for me to offer to Mr. Lievano, the warm congratulations of the Republic of Maldives on his election to the high office of President of the United Nations General Assembly. His election is a unanimous endorsement by the international community of his outstanding qualifications and qualities and the constructive and positive role played by his country, Colombia, in the work of the United Nations. My delegation is confident that his mature knowledge of the work of the United Nations in this contemporary age will bring clear insight and guidance to the proceedings of this regular session of the General Assembly.
296.	I should like to convey warm and sincere congratulations to Mr. Lazar Mojsov, who presided over the thirty" second session and three important special sessions of the General Assembly with efficiency, dedication and wisdom. He won the admiration of the world community through his outstanding contribution to the success of those sessions.
297.	I take this opportunity also to thank the Secretary- General, Mr. Kurt Waldheim, for the comprehensive report this year in which he has evaluated the work of his Organization /A/33/1J and for his effective and untiring efforts deployed in the service of international peace and co-operation and the achievement of the objectives and ideals of this Organization.
298.	The delegation of Maldives welcomes and congratulates the people of Solomon Islands, a sovereign and independent State, on that country's admission to the United Nations family as its one hundred and fiftieth Member. The accession to independence of that island group is a tribute to the important role played by the United Nations in the field of decolonization. Its admission to our family is a significant step forward in the eradication of colonialism and it brings our Organization closer to the attainment of its goal of universality.
299.	My delegation deems it important to recall the three special sessions of the General Assembly held earlier this year. They highlighted the urgency and gravity of and global concern over the problems dealt with during those sessions.
300.	The situation in the Middle East has been changing rapidly. It remains in an uncertain state of frustration. Recent developments, also, left behind some of the fundamental aspirations of the peoples concerned and the international community. The United Nations resolutions, especially Security Council resolution 242 (1967), remain ineffective. The demographic and physical changes in the sacred land of Jerusalem and in the occupied Arab land still continue. The inalienable legitimate rights of the Palestinian people must be recognized. A just and lasting peace can be achieved only through the participation of their authentic representative, the Palestine Liberation Organization, in all deliberations. The people of Palestine have been subjected to extreme hardship and insecurity for far too long and their right to settle in their legitimate and true homeland should be recognized.
301.	Today, in this modern world, while the peoples of some nations enjoy a life of convenience, we cannot sit and ignore a whole community of people that is being deprived of a homeland as a result of imperialism and foreign occupation of their land by force. It is imperative that a comprehensive solution be sought and that will be possible only after Israel has withdrawn unconditionally from every inch of the occupied Arab land. We have lived far too long with this sad and complex problem, and no progress towards a comprehensive solution has been made. It is surely the duty of the international community to leave no stone unturned and no leaf unswept in clearing the way for a just and lasting settlement. We must end the sufferings of the people of Palestine. They want to live in peace and security in a homeland of their own. In thinking about this, the world community and the parties immediately concerned must show greater wisdom so as to bring about a solution which will not result in further dissection of the Middle East and in particular of the Arab world. All actions must be guided by the need for justice and permanent peace.
302.	While we celebrate the thirtieth anniversary of the Universal Declaration of Human Rights let us make a pledge that the coming years will free the world from the evils of inhuman practices. Today, racism, apartheid and colonial domination have become household words. Those words have often been linked with the situation prevailing in the African continent. The remaining tentacles of colonialism still cling fast to African soil. There is universal recognition of the need for firmer action to blow away the dark cloud that hangs not only over that continent but over the entire globe. The time has come to replace colonial ideology by realism. Human beings cannot be deprived of their right to self-determination and their fundamental freedoms on the basis of colour or creed. In South Africa the indigenous majority of its people is suppressed by an alien minority racist regime. Attempts to put an end to that unacceptable situation in Namibia, Zimbabwe and South Africa have been frustrated by further inhuman and calculated repressive policies of the minority regimes.
303.	The South African regime, which withdrew its acceptance of the plan for bringing independence to
Namibia under the auspices of the United Nations as a challenge to the Charter of this international body, has brought more shame to this Organization. It is therefore now evident that no permanent settlement can be found for the unfortunate state of affairs prevailing in that great continent unless the principles of justice, equality and self-determination are applied jointly.
304.	Maldives has always taken a firm stand on world peace and the question of disarmament. The tenth special session of the General Assembly, devoted to disarmament, was especially inspiring to my country, a member of the non-aligned movement, for it set forth the essentials of the new strategy for disarmament, prescribing goals and priorities, upon which future negotiations will be based. Although the achievements of the session cannot be interpreted in tangible terms, we hold the opinion that our deliberations took us a step closer to a comprehensive solution that would make the world more peaceful. We reaffirm our commitment to the United Nations and call upon Member countries to strengthen its capacity to carry out its sacred role through effective implementation of the principles enshrined in its Charter.
305.	Another item on this session's agenda is the question of the implementation of the New International Economic Order. It is a universally recognized fact that no one single nation, whatever its economic capacity or technological advancement, can build its economy in isolation from the rest of the world. We have good reason to believe that as the nations of the world are becoming more and more interdependent the United Nations and its co-ordinating bodies can solve the existing global economic problems only through efforts of collective action. However, this goal seems to be drifting further away as the years go by since this Organization adopted resolute measures to combat the economic disparities among nations. The United Nations is now fully aware of all the dimensions of the problem, and we should certainly be wrong if we considered that it was in the interest of the developed countries to rectify the faults in the current economic situation and not change to a different order based on more fair, just and equitable international relations.
306.	We know too well that the rich get richer and the poor get poorer as time goes by, and no progress has been made to narrow the gap between the developed and the developing countries. It is the opinion of my delegation that the global economic relations must improve to establish an international relationship that could lead to a stable and prosperous world which would be beneficial to all. 
307.	It has been our sincere hope and desire to make the Indian Ocean, which washes the shores of our nation, a zone of peace. Maldives will continue its efforts both inside and outside the United Nations to achieve that objective and keep that zone free from conflict and great-Power rivalry.
308.	Maldives, being an island country which largely depends on the resources of the sea, attaches great importance to the outcome of the recent session of the Third United Nations Conference on the Law of the Sea. We view the achievements of that session with great hope and optimism.
309.	The Conference on Technical Co-operation among Developing Countries, which was recently held in Buenos Aires, highlighted some very important aspects of cooperation among developing countries. The efforts being made to bring the countries of the world to an equal level of economic participation and co-operation are viewed by my country with interest. Maldives has always believed that emphasis should be placed on involving all developing countries in order to share the benefits of technological progress. The gap between the developed and the developing countries has become far too wide. Therefore the grassroots of disparity which are the smaller gaps that exist between developing countries themselves will first have to be bridged.
In conclusion, I wish to add here that it was not the intention of my delegation to elaborate on the state of the internal political structure of our country and the continued efforts being made by the people of Maldives to improve the socio-economic level of their life. It is mainly because our problems, difficulties and achievements have been recognized and fully exposed to our close neighbours and sympathetic friends all over the world who are a great source of inspiration to us. However, it is somewhat disheartening to note that in a number of recent articles the international media failed to see our problems and our achievements in their true perspective. The fact is that Maldives was relatively little known to the world until its political independence in 1965, and it has never at any time had the intention of propagating publicity about itself, realizing that its energies and resources are limited and more needed for upgrading the quality of life of its people. Those who have visited our country will bear witness to those facts. Maldives hopes that the international media will understand its internal structure and external relations in a more realistic manner.
